Citation Nr: 0432314	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  00-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest injury.  

2.  Entitlement to service connection for residuals of a 
shoulder injury.  

3.  Entitlement to service connection for a knee injury.  

4.  Entitlement to service connection for head trauma.  

5.  Entitlement to service connection for a nervous 
condition, memory loss and sleeping problems.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  The veteran also had additional periods of service in 
the Puerto Rico Army National Guard, including a period of 
inactive duty for training in January 1997 when he sustained 
a back injury for which service connection is currently in 
effect.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a January 2000 rating decision, the RO denied entitlement 
to service connection for low back, chest, shoulder, a 
bilateral knee condition, and for residuals of a head injury.  

In a September 2001 rating decision, the RO denied 
entitlement to service connection for nervousness, memory 
loss and sleeping problems.  The veteran perfected appeals 
with these decisions in a timely manner.  Later, in an April 
2002 rating decision, the RO granted service connection for 
degenerative joint disease of the lumbar spine.  
Consequently, the issues on appeal are limited to those set 
forth on the title page of this decision.  

In August 2000, the veteran claimed entitlement to service 
connection for a disorder of the groin.  The RO has not acted 
on this claim and it is referred to them for appropriate 
action.  

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  

The veteran contends that he currently suffers from a chest 
condition, shoulder disability, a bilateral knee condition 
and residuals of head trauma that were sustained in 
accidental injury that occurred in January 1997 when he was 
performing inactive duty training.  

He submitted service medical records showing treatment for 
the period from January to February 1997 while in the Puerto 
Rico National Guard.  These records reflect that the veteran 
sustained trauma to the head, neck and left knee while 
performing inactive duty training.  On January 23, 1997, the 
veteran was hit by several objects while unloading a vehicle.  
Statements obtained from that veteran and his supervisor 
reflect that the veteran was struck by a desk, a chalkboard 
and a portion of a wall locker while he was unloading a van.  
He said he reported having pain immediately in the knee, the 
upper back and the chest.  On January 25, the veteran 
obtained treatment at the VA medical facility at San Juan for 
chest, head, neck and left knee complaints.  The physical 
examination was remarkable for chest pain on palpation, 
muscular spasm of the upper back and a left knee abrasion.  
X-ray examination revealed no fractures.  

The veteran had a normal chest X-ray when evaluated by VA in 
April 1997.  No abnormalities were observed in the bony 
thorax.  Also, in July 1998, X-ray examination of the knees 
was normal.  A small osteophyte was observed on X-ray 
examination of the right shoulder.  

The veteran underwent a VA joints examination in May 1999.  
At that time, he reported that he never went to sick call for 
complaints of shoulder or knee pain during his service in the 
Persian Gulf.  He presented a history of complaints of 
shoulder and knee pain in 1994, when a private physician 
treated him.  He also made reference to the 1997 injury 
discussed above.  The musculoskeletal examination of the left 
shoulder and the knee joints was negative for any 
abnormality; X-ray examination of both knees was normal as 
well.  

The veteran underwent VA examination in December 2001.  At 
that time, the examiner stated that he had degenerative joint 
disease of the right shoulder.  The examiner provided a March 
2002 addendum to the December 2001 examination, in which he 
stated that the degenerative joint disease of the right 
shoulder, observed in the December 2001 examination, was not 
secondary to the January 23, 1997, accident.  The examiner 
noted that this opinion was reached after a review of the 
veteran's clinical record.  Specifically, it was noted that 
there was no indication of any direct trauma to the right 
shoulder.  

The Board observes that reports of private treatment from 
1994 have not been obtained, and consequently were not 
available for the examiner's review.  The veteran should be 
afforded additional examination and opinion based on a review 
of all available clinical evidence.  

In addition, December 2002 statement from R. M. Baez, M.D. 
shows that the veteran had insomnia, memory loss, 
irritability associated with major depressive disorder with 
psychotic features.  Dr. Baez opined that this condition is 
related to the veteran's Persian Gulf service.  

A VA mental disorders examination, dated in March 2004 shows 
that the veteran's psychiatric disability picture was 
consistent with a diagnosis of major depressive disorder, 
recurrent, severe without psychotic features.  The examiner 
opined that the evidence showed veteran was first seen for 
psychiatric treatment in March 1995 at which time he had a 
diagnosis generalized anxiety disorder and that the evidence 
in the claims folder shows continuous treatment for 
psychiatric treatment began in May 2002 at the Ponce VA 
medical facility where the veteran was afforded a diagnosis 
of major depressive disorder with psychotic features.  In the 
examiner's opinion, the onset of the veteran's major 
depressive disorder was in 2002.  

The Board observes, however, that the reports of treatment 
from the Persian Gulf Service in 1990 and 1991 were not 
available at that time.  Also, additional examination is 
required in order to determine the extent to which 
neurological or psychiatric symptoms may be attributable to 
head injury in 1997.  Significantly, the veteran's clinical 
records reflect the presence of migraine headaches, memory 
loss and major depression.  A nexus opinion is necessary in 
order to determine if any of these conditions may be related 
to either Persian Gulf service or the head trauma that 
incurred in 1997.  

Finally, the Board notes that the veteran has been awarded 
Social Security disability benefits based on herniated discs, 
arthritis, cardiac conditions and mental conditions.  The 
April 2003 favorable decision has been associated with the 
veteran's claims folder.  Records that formed the basis of 
this award should be obtained as they may contain evidence 
relevant to the veteran's claims.  When VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the BVA 
must seek to obtain those records.  Murincsak v. Derwinski 2 
Vet. App 363, 373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 
74 (1996), the Court noted the Department's "obligation to 
review a thorough and complete record", under which VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Obtain the veteran's service medical 
records for his period of active duty 
from November 1990 to April 1991.  A 
legible copy of his DD Form 214 should be 
obtained as well.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  All information obtained 
should be associated with the veteran

3.  Contact the veteran to obtain the 
identity of medical professionals 
providing treatment in 1994, as reported 
on the report of the May 1999 VA 
examination.  After obtaining necessary 
authorizations for release of medical 
information, obtain the records from the 
sources identified by the veteran and 
associate all evidence and information 
with the veteran's claims folder.  

4.  Afford the veteran a VA joints 
examination in order to determine the 
current nature and etiology of any 
existing right shoulder disability.  All 
indicated special studies and tests 
should be accomplished.  The examiner 
must review the claims file and consider 
evidence not of record at the time of the 
January 2001 and March 2002 reports.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a right shoulder disability 
associated with injury, disease or event 
noted in his military service.  

In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current right shoulder disability is 
causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.   

5.  Afford the veteran a VA neurological 
and psychiatric examination in order to 
determine the existence of and if 
existent, the current nature any 
psychiatric disability and/or residuals 
of the January 1997 head injury.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

Provide an opinion as to whether the 
veteran currently has psychiatric 
disability related to his military 
service or any residuals of the 1997 head 
injury.  State to the extent possible the 
etiology of the veteran's complaints of 
nervousness, insomnia and memory loss.  A 
definitive diagnosis should be provided.  
If no diagnosis can be given, state that 
fact.  

Based on a review of the clinical record, 
the examiner is requested to answer the 
following question:  Does the veteran 
currently has residuals of a head injury, 
insomnia, memory loss and/or psychiatric 
disability associated with injury, 
disease or event noted in his military 
service?  

In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current residuals of a head injury, 
insomnia, memory loss and/or psychiatric 
disability is causally related to the 
veteran's military service.  The clinical 
basis for the opinion should be set forth 
in detail.  

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


